Citation Nr: 0506128	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-28 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for the residuals of a 
lumbar contusion, to include degenerative changes and 
osteoarthritis of the lumbar spine.

3.  Entitlement to an increased rating for post-concussion 
syndrome, currently evaluated as 50 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1946, and again from September 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  At a hearing before the Board in June 2004, the 
veteran expressed his desire to narrow the issues on appeal 
and, as such, the Board has recharacterized the issues before 
it as set forth on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record clearly shows that the veteran was 
injured during his service in Korea.  He complained of 
symptoms related to a back injury and to a head injury, 
including chronic headaches, following a motor vehicle 
accident.  Because there were no objective findings of 
chronic low back disability upon discharge from service, 
entitlement to service connection was only granted for a 
post-concussion syndrome.  A 50 percent rating was assigned 
for that disability.  The veteran now seeks an increased 
rating for his post-concussion syndrome, asserting that he 
has now been diagnosed as having post-traumatic stress 
disorder as part of his service-connected disability.  The 
veteran also seeks entitlement to service connection for a 
low back disability.

Medical evidence of record includes complaints of depression 
related to work stresses in 1999.  The veteran was treated 
with medication at that time and ultimately stopped working 
allegedly on advice from his psychiatrist.  He asserts that 
he is now being treated at a VA medical facility for post-
traumatic stress disorder as a consequence of his in-service 
motor vehicle accident.  Current treatment records, however, 
have not been obtained by VA.  

Upon VA examinations in March 2001, the veteran was 
determined to have post-traumatic headaches and chronic post-
traumatic stress disorder.  Although there is a discussion of 
the veteran's in-service injury in the psychiatric 
examination report, the record lacks reconciliation of the 
diagnosis on examination and the diagnosis of depression due 
to work stresses in the treatment records.  Thus, the Board 
finds that the issue of entitlement to service connection for 
post-traumatic stress disorder must be remanded for further 
development of the medical record.

Additionally, the 50 percent rating assigned for the 
veteran's post-concussion syndrome appears to be based solely 
on psychiatric symptoms as opposed to the physical 
manifestation of that syndrome in the form of headaches.  
Accordingly, upon remand, the RO must address the issue of 
whether the veteran is entitled to a separate rating for 
psychiatric manifestations and neurologic manifestations of 
his service-connected disability.

Medical evidence of record also shows that there was no 
objective evidence of a lumbar fracture or dislocation upon 
discharge from service.  A January 1952 x-ray report included 
a notation of an occult spina bifida at S1 and L5, but there 
is no subsequent reference to that disorder.  Treatment 
records dated in 2000 reflect the finding of diffuse 
arthritic changes throughout multiple areas of the lumbar 
spine based on magnetic resonance imaging.

The veteran asserts that his back pain has been continuous 
since his in-service motor vehicle accident and that any 
degenerative changes currently found are a result of the 
initial injury in 1952.  Alternatively, he argues that his 
in-service injury aggravated a pre-existing spina bifida.  
Because there is no medical opinion of record as to the 
etiology of the current findings of degenerative arthritis, 
the Board finds that the issue of entitlement to service 
connection for a low back disability must also be remanded 
for further development of the medical record.  

The veteran's claim of entitlement to a total rating based on 
individual unemployability is intertwined in the issues being 
remanded and, as such, must also be remanded.  

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case.  The 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655.  

Therefore, in an effort to fully assist this veteran in 
substantiating his claims, this matter is REMANDED for the 
following action:

1.  The veteran should be requested to 
advise VA of any and all private medical 
professionals he is currently seeing and 
provide authorization for treatment 
records to be obtained.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should obtain all current VA 
treatment records, including records of 
all mental health treatment, neurologic 
and orthopedic care.  The records 
obtained should be associated with the 
claims folder.

3.  After all current treatment records 
have been placed in the veteran's claims 
folder, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and etiology of the 
veteran's low back disability.  The 
examiner should be requested to review 
the claims folder, including service 
medical records, render all appropriate 
diagnoses and state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed disability is the 
result of the veteran's in-service motor 
vehicle accident.  The examiner should be 
requested to specifically address the 
finding of occult spina bifida in 1952 
and render an opinion as to whether any 
disability that existed prior to service 
increased in severity as a result of 
active service.  The examiner should also 
state what functional limitation, if any, 
is experienced as a result of a diagnosed 
back disorder and what impact, if any, 
the veteran's back disability has on his 
employability.  All opinions expressed 
must be supported by complete rationale.

4.  After all current treatment records 
have been placed in the veteran's claims 
folder, the RO should schedule the 
veteran for a psychiatric examination to 
determine the nature and severity of his 
complaints.  The examiner should be 
requested to review the claims folder, 
including all current treatment records, 
examine the veteran, render all 
appropriate diagnoses, and state whether 
any diagnosed disorder is a result of 
experiences during service.  The examiner 
should specifically address (1) whether 
the veteran has a post-traumatic stress 
disorder due to his in-service motor 
vehicle accident, (2) whether current 
psychiatric complaints are related to 
post-service employment stressors, and 
(3) whether any diagnosed disorder is a 
result of a brain disease due to trauma.  
The examiner should also state what 
functional limitation, if any, is 
experienced as a result of each diagnosed 
disorder and what impact, if any, the 
veteran's disability(ies) has on his 
employability.  All opinions expressed 
must be supported by complete rationale.

5.  After all current treatment records 
have been placed in the veteran's claims 
folder, the RO should schedule the 
veteran for a neurologic examination to 
determine the nature and severity of the 
physical symptoms associated with the 
post-concussion syndrome.  The examiner 
should be requested to review the claims 
folder, including all current treatment 
records, examine the veteran, render all 
appropriate diagnoses, and state whether 
any diagnosed disorder is a result of 
brain trauma.  The examiner should also 
state what functional limitation, if any, 
is experienced as a result of each 
diagnosed disorder and what impact, if 
any, the veteran's disability(ies) has on 
his employability.  All opinions 
expressed must be supported by complete 
rationale.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
specifically address whether the veteran 
is entitled to separate ratings for 
physical and psychiatric manifestations 
of a post-concussion syndrome.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




